Case 3:21-cv-01339-CAB-BGS Document 1-6 Filed 07/27/21 PageID.83 Page 1 of 4




                  EXHIBIT 4




                                  EXHIBIT 4
                                  PAGE 80
                      Case 3:21-cv-01339-CAB-BGS Document 1-6 Filed 07/27/21 PageID.84 Page 2 of 4
               Remit Payment To:         Make Checks Payable To Mitchell 1
                    From The US:         Mitchell Repair • 25029 Network Place • Chicago, IL 60673-1250
                    From Canada:         Mitchell 1 • P.O. Box 15358 • Station A • Toronto, ON M5W1C1 Canada
              Correspondence To:         16067 Babcock St • San Diego, CA 92127-3690 • (888) 724 6742
                   Federal ID No.:       XX-XXXXXXX • GST No. 888262094RT0001

Account Number                                                                                            Ship To                                  Date                                    6/4/2021
New Account                                                                                 Has Info Changed                                       Order #
SHIPTO INFO:
Company Name                                                                                                              Attention
Street Address                                                                                                     City                                         ST/PROV                                                    ZIP
Street Address2                                                                                           Phone No.
BILLTO INFO:                             Same as SHIPTO                                                       EMAIL
Account Number                                                                                                                                     Phone                                   Email
Company Name
Street Address                                                                                                     City                                         ST/Prov                                                     Zip

USCORP                                   NONE                                                             Level                   None             CODE:                                0 LEAD#
CANCORP                                  NONE                                                             SECONDARY PDG
Sales Rep Number                                                                              Inside Sales Rep                                     BPS Sales Rep                                              C#


 PRODUCTS                                                Description                           QTY                         Promo Code               Term              Add'l Users                                                   Price**
ProDemand                                                                                                                                              12                                         $0                  $0              0.00
Manager SE                                                                                                                                             12                                         $0                  $0              0.00
ManagerSE Addons                                                                                                                                       12                                                                             0.00
Pro Pack                                                                                                                                               12                                                                              $0
Mobile Manager Pro (must have ProPack)                                                                                                                 12                                                                             0.00
Transporter to SE                                                                                                                                      12                                                                             0.00
Enterprise_Pro                                                                                                                                         12                                                                             0.00
Enterprise Training                                                                                                                                                                                                                   0.00
Conversion to Enterprise                                                                                                                                                                                                              0.00
ENT Optional Charges                                                                                                                                                                                                                  0.00
RepairConnect Plus                                                                                                                                     12                                         $0                  $0              0.00
TeamWorks                                                                                                                                              12                                         $0                  $0              0.00
TruckWorks Plus                                                                                                                                        12                                         $0                  $0              0.00
TechWorks Plus                                                                                                                                         12                                         $0                  $0              0.00
TruckLabor Plus                                                                                                                                        12                                         $0                  $0              0.00
Marketing Services - US ONLY
SocialCRM                                                                                                                                              12                                                                            $0.00
ADDONS (Must have SocialCRM)                                                                                                                           12                                          0                                 $0.00
Postcards (must have SocialCRM)                                                                                                                        12                                                                             $0


Rental Pricing
Initial Monthly Payment (s)                                    $0.00                                      I authorize Mitchell 1 to enroll me in the Direct Debit or credit card payment plan to enable the automatic payment of my Mitchell 1
                                                                                                          monthly bill OR I agree to change my existing monthly automatic payment by the amount of this order. I authorize the financial
Subsequent Payments (pre-tax)                                  $0.00                                      institution name below to charge my account for payment of my Mitchell 1 bill.

Additonal Users                                                $0.00                                                                                                                         Direct Debit (Attach Voided Check)   Credit Card
Set Up /Activation/Training                                    $0.00                                      Signature
Tax* (Customer responsible for all
applicable state/local taxes.)                                                                            Name on Credit Card

                                                                                                          Credit Card                                                                                         EXP
                                                                                            * If Tax exempt, you must attach exempt certificate.
Government Full Pay Price                                      $0.00
                                                                                            **Quote good for 30 days. Promotional price returns to list price in renewal term.
Total Due                                                      $0.00
Payment Type
Check Number
Purchase Order Number
Credit Card Number                                                                                        EXP                                      Name on Card
Special Instructions                                       Special Promo Code




THE UNDERSIGNED AGREE TO THE TERMS AND CONDITIONS SET FORTH ABOVE AND HAVE RECEIVED AND ACCEPTED THE MITCHELL 1 ORDER TERMS AND CONDITIONS. IN WITNESS THEREOF, THE PARTIES
HERETO HAVE EXECUTED THIS AGREEMENT ON THE RESPECTIVE DATE INDICATED ABOVE. CUSTOMER AGREES TO RECEIVE PROMOTIONAL EMAILS FROM MITCHELL 1. IF CUSTOMER WOULD PREFER NOT TO
RECEIVE PROMOTIONAL EMAILS FROM MITCHELL 1, PLEASE VISIT OUR WEBSITE www.mitchell1.com/unsubscribe TO UNSUBSCRIBE. Promotion pricing returns to list pricing in renewal term.



End User/Owner Signature                                                                                                  Print
                                                                                                                          Title
This agreement may be cancelled within 30 days without penalty by calling 888-724-6742.
Electronic Signatures. Each party agrees that the electronic signatures, whether digital or encrypted, of the parties included in this Agreement are intended to authenticate this writing and to have the same force and effect as manual
signatures. Electronic signature means any voice recorded or electronic sound, symbol or process attached to or logically associated with a record and executed and adopted by a party with the intent to sign such record, including
facsimile, telephone recording or e-mail electronic signatures.




                                                                                                                      EXHIBIT 4
                                                                                                                      PAGE 81
Case 3:21-cv-01339-CAB-BGS Document 1-6 Filed 07/27/21 PageID.85 Page 3 of 4




                                  EXHIBIT 4
                                  PAGE 82
Case 3:21-cv-01339-CAB-BGS Document 1-6 Filed 07/27/21 PageID.86 Page 4 of 4




                                  EXHIBIT 4
                                  PAGE 83
